     Case 2:19-cr-00133 Document 27 Filed 07/24/19 Page 1 of 1 PageID #: 53



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:19-cr-00133

BALDASAR VICTORINO-TULUL,

                               Defendant.



                                             ORDER


       For reasons appearing to the Court, it is ORDERED that the sentencing hearing, previously

scheduled in this matter for September 11, 2019, is RESCHEDULED for Thursday, August 8,

at 10:00 a.m., in Charleston, West Virginia. The United States Marshals Service is ORDERED

to transport the Defendant from his location of confinement to the aforesaid court proceeding.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          July 24, 2019
